Citation Nr: 1027760	
Decision Date: 07/26/10    Archive Date: 08/10/10

DOCKET NO.  06-23 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an increased disability evaluation for the 
Veteran's duodenal ulcer, currently evaluated as 20 percent 
disabling.  

2.  Entitlement to an increased disability evaluation for the 
Veteran's left ankle sprain residuals, currently evaluated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. dR. Dale



INTRODUCTION

The Veteran had active military service from September 1972 to 
December 1974 and from February 1976 to July 1977.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a June 2005 rating decision of the Cleveland, Ohio, 
Regional Office which denied increased disability evaluations for 
the Veteran's duodenal ulcer and left ankle sprain residuals.  

This appeal is REMANDED to the St. Petersburg, Florida, Regional 
Office (RO) via the Appeals Management Center (AMC), in 
Washington, DC.  The Department of Veterans Affairs (VA) will 
notify the Veteran if further action is required on his part.   


REMAND

The Veteran asserts that increased evaluations are warranted for 
his duodenal ulcer and left ankle sprain residuals as the 
disabilities have increased in severity.  In reviewing the 
record, the Board observes that an April 2006 VA treatment record 
notes that the Veteran exhibited severe left ankle degenerative 
changes.  The claims file contains no clinical documentation 
dated after April 2006.  

The VA's duty to assist includes, in appropriate cases, the duty 
to conduct a thorough and contemporaneous medical examination 
which is accurate and fully descriptive.  McLendon v. Nicholson, 
20 Vet. App. 79 (2006); Floyd v. Brown, 9 Vet. App. 88, 93 
(1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green 
v. Derwinski, 1 Vet. App. 121, 124 (1991).  The Veteran was last 
afforded a VA examination for compensation purposes in May 2005.  
Given that fact and as the Veteran's left ankle fracture 
residuals have apparently increased in severity since the last VA 
examination for compensation purposes, the Board finds that an 
additional VA evaluation would be helpful in resolving the issues 
raised by the instant appeal.   
Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he 
provide information as to all treatment of 
his duodenal ulcer and left ankle sprain 
residuals after April 2006 including the 
names and addresses of all health care 
providers.  Upon receipt of the requested 
information and the appropriate releases, 
contact all identified health care 
providers and request that they forward 
copies of all available clinical 
documentation pertaining to treatment of 
the Veteran, not already of record, for 
incorporation into the record.  

2.  Request that copies of all VA clinical 
documentation pertaining to the Veteran's 
treatment after April 2006, not already of 
record, be forwarded for incorporation into 
the record.  

3.  After completion of the action 
requested in Paragraphs 1 and 2, then 
schedule the Veteran for a VA examination 
for compensation purposes in order to 
determine the current nature and severity 
of his service-connected duodenal ulcer.  
All indicated tests and studies should be 
accomplished and the findings then reported 
in detail.  The examiner should express an 
opinion as to the impact of the Veteran's 
duodenal ulcer upon his vocational 
pursuits.  

Send the claims folder to the examiner for 
review of pertinent documents therein.  The 
examination report should specifically 
state that such a review was conducted.  

4.  After completion of the action 
requested in Paragraphs 1 and 2, then 
schedule the Veteran for a VA examination 
for compensation purposes in order to 
determine the current nature and severity 
of his service-connected left ankle sprain 
residuals.  All indicated tests and studies 
should be accomplished and the findings 
then reported in detail.  

The examiner should further identify the 
limitation of activity imposed by the 
Veteran's left ankle sprain residuals with 
a full description of the effect of the 
disability upon his ordinary activities.  
The examiner should fully describe any 
weakened movement, excess fatigability, and 
incoordination present.  Determinations on 
whether the Veteran exhibits pain with use 
of his left ankle should be noted and 
described.  If feasible, the determinations 
concerning pain, weakness and fatigability 
should be portrayed in terms of the degree 
of additional range of motion loss or 
ankylosis.  If such a determination is not 
feasible, this should be stated for the 
record and the reasons provided.  The 
examiner should express an opinion as to 
the impact of the Veteran's left ankle 
sprain residuals upon his vocational 
pursuits.  

Send the claims folder to the examiner for 
review of pertinent documents therein. The 
examination report should specifically 
state that such a review was conducted.  

5.  Then readjudicate the Veteran's 
entitlement to increased evaluations for 
his duodenal ulcer and left ankle sprain 
residuals.  If the benefits sought on 
appeal remain denied, the Veteran and his 
accredited representative should be issued 
a supplemental statement of the case (SSOC) 
which addresses all relevant actions taken 
on the claims, to include a summary of the 
evidence and applicable law and regulations 
considered, since the issuance of the 
statement of the case.  The Veteran should 
be given the opportunity to respond to the 
SSOC.  

The Veteran is free to submit additional evidence and argument 
while the case is in remand status.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.  



_________________________________________________
J. T. HUTCHESON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).  

